DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation “a drive mechanism adapted to rotatably actuate” in claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Scot Wickhem on 03/01/22.
The application has been amended as follows: 
Claims 12 and 19-21 have been cancelled. 
1.	(currently amended) An atherectomy system, comprising: 
an atherectomy burr; 
a drive mechanism adapted to rotatably actuate the atherectomy burr, the drive mechanism adapted to accommodate a guidewire extending therethrough; 
a guidewire extending through the drive mechanism; 
a guidewire presence detector configured to detect whether the guidewire is present; 
a guidewire motion detector adapted to detect movement of the guidewire when the guidewire is present; and 
a controller operably coupled to the guidewire motion detector and the guidewire presence detector, and the controller is adapted to regulate operation of the drive mechanism; 
;
wherein the controller is further adapted to prevent operation of the drive mechanism when the guidewire presence detector indicates a guidewire is not present.

16.	(currently amended) An atherectomy system, comprising: 
an atherectomy burr; 
a drive mechanism adapted to rotatably actuate the atherectomy burr, the drive mechanism adapted to accommodate a guidewire extending therethrough; a guidewire extending through the drive mechanism; 
a guidewire presence detector configured to detect whether the guidewire is present; 
a guidewire motion detector comprising: 
a first encoding wheel positioned in contact with the guidewire such that translation of 
the guidewire relative to the drive mechanism causes the first encoding wheel to rotate; 
a first position sensor adapted to detect rotation of the first encoding wheel and to 
output a translation movement signal; 
a second encoding wheel positioned in contact with the guidewire such that rotation of 
the guidewire relative to the drive mechanism causes the second encoding wheel to rotate; 
a second position sensor adapted to detect rotation of the second encoding wheel and 
to output a rotation movement signal; 

wherein the controller is further adapted to receive information indicating whether the guidewire is present, the translation movement signal, and/or the rotation movement signal and to take action when one or more of the following occurs: the information indicates the guidewire is not present, the translation movement signal indicates guidewire movement relative to the drive mechanism, or the rotation movement signal indicates guidewire movement relative to the drive mechanism;
wherein the controller is further adapted to prevent operation of the drive mechanism when the guidewire presence detector indicates a guidewire is not present.

17.	(currently amended) The atherectomy system of claim 16, wherein taking action comprises 

Reasons for Allowance
Claims 1-3, 5-11, and 13-18 allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of an atherectomy burr that includes the combination of recited limitations in claims 1 and 16.
Previously cited prior art reference Zirps discloses (Figs. 1-3 & 8-9) a system (10), comprising: a working catheter (303); a drive mechanism (200) adapted to rotatably actuate the working catheter (Par. 0039- 0040, 0048, 0052-0053), the drive mechanism adapted to accommodate a guidewire (extending therethrough; a guidewire (301) extending through the drive mechanism (Fig. 9; Par. 0048 & 0059); a guidewire presence detector comprising: a first encoding wheel (442 & 466) positioned in contact with the guidewire such that translation of the guidewire relative to the drive mechanism causes the first encoding wheel to rotate; a first position sensor [i.e. magnetic encoders coupled to appropriate electronics] adapted to detect rotation of the first encoding wheel and to output a translation 
Previously cited prior art reference Wulfman teaches (Fig. 1) an atherectomy burr [i.e. burr that ablates an occlusion in a patient’s blood vessel] (12 &14) that is rotatably actuated (Col. 2, lines 37- 50). However, Wulfman fails to teach a guidewire presence detector configured to detect whether the 
Prior art reference Ayala teaches a guidewire presence detector configured to detect whether the guidewire is present (Paragraph). However, Ayala fails to teach wherein the controller is further adapted to prevent operation of the drive mechanism when the guidewire presence detector indicates a guidewire is not present.
Modifying the prior art to include the missing limitations wouldn’t have been obvious because the modification would only be motivated by hindsight. Furthermore, a teaching reference with this missing structure could not be found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        

	/C.U.I/               Examiner, Art Unit 3771